Exhibit 10.II.D

LOGO [g85569logo-mosaic.jpg]

SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (MONOCAL)

THAILAND

 

DATE:    September 12, 2007 SELLER:   

MOSAIC FERTILIZER LLC, d.b.a.

MOSAIC FEED INGREDIENTS

8813 HWY 41 SOUTH

RIVERVIEW, FL 33569

BUYER:   

CARGILL, INCORPORATED

% CARGILL SIAM LTD.

18TH FLOOR SINDHORN TOWER III

BANGKOK 10330 THAILAND

PRODUCT:    MONOCALCIUM PHOSPHATE (MONOCAL) SPECIFICATIONS:    TYPICAL MOSAIC
SPECIFICATIONS MARKET:    THAILAND PERIOD:    JUNE 1, 2007 THROUGH MAY 31, 2008
PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE NEGOTIATED
AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE PAYMENT:
   30 DAYS TERMS:    MOSAIC TERMS AND CONDITIONS TO APPLY. (ATTACHED)

 

CARGILL, INCORPORATED     MOSAIC FERTILIZER, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 